Citation Nr: 1042458	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to January 
1946.  He died in February 2007.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision in which the RO denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.  In July 2009 and in April 2010, the Board 
remanded this appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.

Although the appellant requested and was scheduled for a personal 
hearing before a Veterans Law Judge at the RO in May 2009, she 
failed to report for this hearing.  Thus, her Board hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2007 at the age of 85.  The 
cause of death was listed as metastatic adenocarcinoma.  

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), rated 100 
percent disabling, and for a right eye scar, rated zero percent 
disabling.

3.  The medical evidence does not suggest that the Veteran's 
death was caused by any incident in service or otherwise is 
related to service; the Veteran's death is shown to be related to 
a long history of tobacco abuse unrelated to the service-
connected PTSD.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to 
the appellant in April 2007 and September 2009 that fully 
addressed all three notice elements.  The April 2007 letter was 
sent prior to the initial AOJ decision in this matter.  Following 
the September 2009 letter, the claim was readjudicated in a 
December 2009 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully 
compliant section 5103(a) notice followed by readjudication of 
the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Notice consistent with the Court's holding in Dingess 
was provided in September 2009, and the claim was readjudicated 
in a subsequent December 2009 supplemental statement of the case, 
thus curing any notice timing errors.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  The notice provided in September 2009 
contained a list of the Veteran's service-connected disabilities, 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  The Board finds that this notice complied 
with Hupp.  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination or medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained the Veteran's service treatment records as 
well as VA clinical records.  The RO arranged for a VA medical 
opinion concerning the cause of the Veteran's death.  
Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Law and Regulations 

VA death benefits are payable if a Veteran died from a service-
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2010).  In order to establish service connection for the cause 
of a Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).

Factual Background 

The Veteran died in February 2007 at the age of 85, 61 years 
after his separation from service.  The immediate cause of death 
was metastatic adenocarcinoma.  No underlying causes were 
enumerated.  No autopsy was performed.

The record reflects that the Veteran served in combat during 
World War II to include in Normandy.  On induction, the lungs 
were found to be normal.  In November 1942, tuberculosis was 
suspected.  A November 1942 x-ray study of the chest revealed no 
abnormalities.  In October 1944, the Veteran was treated for mild 
acute atypical pneumonitis of the right lower lung field of 
undetermined cause.  Another subsequent notation lists a history 
of double pneumonia in October 1944.  By November 1944, there was 
complete resolution.  On separation in January 1946, the lungs 
were found to be normal.  The service treatment records do not 
mention adenocarcinoma or any other type of cancer.  These 
records also are silent as to tobacco use.

The service treatment records reflect an extreme anxiety reaction 
to combat.  Mental health treatment was provided, which included 
an evacuation to England before a return to France for noncombat 
duty.  Service connection for anxiety psychoneurosis was granted 
by April 1946 rating decision, effective the day after the date 
of the Veteran's discharge from service.  That diagnosis 
subsequently was changed to PTSD, and a 100 percent evaluation 
for PTSD was in effect from November 3, 1993 until the Veteran's 
death.

On August 1946 VA medical examination, the lungs were found to be 
normal.  A March 1947 VA medical examination report indicated a 
diagnosis of chronic bronchitis.  That month, however, a private 
"roentgenologist" indicated that chest x-ray showed clear lung 
fields.  

In October 1948, during medical treatment, the Veteran indicated 
that he drank three to eight bottles of beer a day and smoked 
between one and two packs of cigarettes a day.

In February 1952, the Veteran was afforded a VA medical 
examination.  The examination report indicated a normal 
respiratory system, but an appended chest x-ray reflected a small 
emphysematous bullous area in the left apex.  

On VA examination in May 1954, the respiratory system was again 
found to be normal.  A contemporaneous chest x-ray indicated a 
small apparently fibrous area in the extreme left apex.  It did 
not appear especially significant.  The lung fields otherwise 
were normal.  

In October 1961, the Veteran again underwent a VA medical 
examination where the respiratory system was assessed as normal.

In June 1983, the Veteran presented with pulmonary complaints and 
reported episodic bronchitis.  The Veteran spoke of his history 
of smoking as well as current dyspnea on exertion.  The VA 
physician found that the Veteran's symptoms resulted from his 
cigarette use and indicated that the Veteran's history of 
bronchitis was not chronic.  According to the physician, 
pulmonary function tests showed no significant impairment.  

An October 1993 chest x-ray revealed left apical pleural 
thickening and fibronodular infiltrates in the left apical 
region.  There was diffuse bilateral interstitial fibrosis and 
evidence of chronic obstructive pulmonary disease (COPD).  There 
was increased density in the left mid lung field since a previous 
March 1991 study.

A November 1993 computed tomography (CT) scan of the chest and 
upper abdominal area indicated severe emphysema in both lungs, a 
small area of parenchymal scarring in the left apex, and an ill-
defined area of parenchymal density surrounding the major left 
fissure.  

While hospitalized in October 1995, the Veteran indicated that he 
smoked five or six cigarettes a day.  

July 2002 VA treatment records indicate that the Veteran recently 
had stopped smoking

On February 1, 2007, the Veteran was admitted to a VA medical 
facility with complaints of shortness of breath, bone pain, and a 
chronic cough, which had eluded diagnosis for several months.  
Metastatic lung cancer, which had metastasized to the bones, was 
diagnosed.  The Veteran was pronounced dead later that month.  
The cause of death listed in the hospital records was metastatic 
adenocarcinoma.  This is also the single cause of death listed in 
the Veteran's death certificate.

During his lifetime, the Veteran was in receipt of VA disability 
benefits for PTSD, rated 100 percent disabling from November 3, 
1993, and for a right eye scar, rated zero percent disabling.  
The record contains many references to the Veteran's emotional 
troubles that started in service pursuant to combat experiences.  
None of the many psychiatric treatment and examination reports 
make any reference to a relationship between PTSD or any of the 
previous characterizations of the Veteran's psychiatric condition 
and smoking.  

In July 2010, a VA physician specializing in pulmonology opined 
regarding the cause of the Veteran's death.  After reviewing the 
record, the VA physician indicated that the Veteran's fatal 
adenocarcinoma of the lung likely was related to his extensive 
smoking history.  The physician noted that the record provided no 
information as to when the Veteran began smoking.  The examiner 
explained that the prevalence of smoking increased in Veterans 
with PTSD and that smoking cessation was more difficult for 
Veterans with PTSD.  The physician observed that the record 
provided no evidence of an association between the Veteran's 
history of smoking and PTSD, however.  The physician commented 
that there was no indication of an adverse psychological reaction 
to the smoking cessation that the Veteran apparently accomplished 
on his own without the benefit of smoking cessation classes.  
Furthermore, the physician indicated that the claims file did not 
suggest that the Veteran started smoking as a result of PTSD or 
his attempts to quit smoking were hampered by PTSD.  The 
physician stated that, although asbestos exposure was mentioned 
in the record, the CT scan findings were not consistent with 
significant asbestos exposure.  



Analysis

The appellant contends that the Veteran's history of respiratory 
problems was etiologically related to the cause of his death or, 
alternatively, that the Veteran's smoking, which the appellant 
claims was a result of the Veteran's service-connected PTSD, 
caused the Veteran's fatal adenocarcinoma.  As indicated, the 
death certificate lists the immediate cause of death as 
metastatic adenocarcinoma without any stated underlying causes.

Although the appellant's contentions appear reasonable from a lay 
perspective, they are not ones upon which the Board may rely in 
adjudicating her claim of service connection for the cause of the 
Veteran's death.  An opinion regarding the cause of cancer of any 
type requires highly specialized medical knowledge.  Because the 
appellant is not shown to possess the type of expertise necessary 
to opine regarding the origins of cancer, her assertions 
regarding the origins of the Veteran's fatal adenocarcinoma do 
not constitute competent medical evidence.  The Board 
acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), in which the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  See also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).

There is no dispute regarding the immediate cause of the 
Veteran's death.  The question in this case is whether it is 
related to events in service or to the Veteran's service-
connected PTSD.  Only one competent medical opinion dated in July 
2010 is of record.  

The Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of the 
Veteran's death.  The Board does not doubt that the Veteran 
served under harsh conditions in World War II.  Indeed, both 
pneumonia and bronchitis are noted in the service treatment 
records, and tuberculosis is suggested.  Although the July 2010 
VA physician did not discuss specifically the impact of the 
foregoing in-service illnesses upon the Veteran's fatal 
metastatic adenocarcinoma of the lung, he did reject implicitly a 
link between them and the Veteran's fatal cancer by asserting 
unequivocally that the Veteran's cancer, which spread from the 
lungs, was caused by smoking.  The appellant's other contention, 
namely that PTSD either caused the Veteran to smoke or, 
alternatively, exacerbated smoking or rendered cessation 
difficult, also is not persuasive.  The July 2010 VA physician 
explained that there was no information in the record regarding 
when the Veteran began smoking.  As such, it was not possible to 
conclude that the Veteran's PTSD caused him to smoke.  
Furthermore, the July 2010 physician did not conclude that the 
Veteran's PTSD exacerbated smoking or rendered cessation 
difficult, as the Veteran never attended a smoking cessation 
class, quit smoking on his own, and did not appear to suffer any 
adverse psychiatric consequences as a result of his independent 
and apparently successful effort to stop smoking.  The July 2010 
physician, who authored the only competent medical opinion 
regarding the cause of the Veteran's death, did not find a 
connection between the Veteran's smoking and PTSD.  The Board 
emphasizes that the extensive evidence in the record regarding 
the Veteran's psychiatric condition contains no references to 
smoking to include its relationship to the Veteran's psychiatric 
symptomatology.  In summary, because the Veteran's fatal 
metastatic adenocarcinoma of the lung is not shown to have 
originated in service and because it is not shown to be related 
to a service-connected disability, namely PTSD, the Board finds 
that service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As stated, the Veteran's end-of-life cancer was caused by a long 
history of smoking.  The Board is aware that the date of onset of 
smoking is not ascertainable from the record.  Even assuming, for 
the sake of argument, that the Veteran began smoking in service, 
the Board notes that service connection for the cause of the 
Veteran's death is not warranted.  With respect to any tobacco 
use during service, the Board notes that for claims like this one 
filed after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a Veteran's active service.  See 38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2010); VA O.G.C. Prec. Op. No. 
19-97 (May 13, 1997), codified at 62 Fed. Reg. 37,954 (1997).

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


